Case 2:21-cr-00001-JRG-RSP Document 17 Filed 04/07/21 Page 1 of 2 PageID #: 45




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

UNITED STATES OF AMERICA                     §
                                             §
v.                                           §   NO. 2:21-CR-01
                                             §   (Judge Gilstrap/Payne)
BRIANNA CLARISSE BANKS (01)                  §

                            ELEMENTS OF THE OFFENSE

       The defendant is charged in Count 2 of the indictment with Theft of Government

Property, in violation of 18 U.S.C. § 641.

       The essential elements which must be proven to establish a violation of this

offense are:


       1       That the defendant knowingly stole money or a thing of value,

       2.      That the money or thing of value belonged to the United States or a
               department or agency thereof, and

       3.      That the money or thing of value exceeded the sum of $1,000.00.


                                             Respectfully submitted,

                                             NICHOLAS J. GANJEI
                                             ACTING UNITED STATES ATTORNEY

                                             /s/ Jim Noble
                                             JIM NOBLE
                                             Assistant United States Attorney
                                             Texas Bar No. 15050100
                                             110 N. College, Suite 700
                                             Tyler, TX 75702
                                             Tel: (903) 590-1400
                                             Fax: (903)-590-1436
                                             Email: James.Noble@usdoj.gov
Elements Page 1 of 2
Case 2:21-cr-00001-JRG-RSP Document 17 Filed 04/07/21 Page 2 of 2 PageID #: 46




                           CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record have been served electronically by

the CM/ECF system, or have been served by email.

                                           /s/ Jim Noble
                                           JIM NOBLE
                                           Assistant United States Attorney




Elements Page 2 of 2
